Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew G. Morabito on Thursday, September 01, 2022.

The application has been amended as follows:

Specification:

Page 8, paragraph 0031, line 4, replaced the term “bend” with --bent--.






Claims:

Claim 1.  A fishing lure comprising:
a head;
a plurality of wires each having a first end and a second end, wherein the head is secured to the first ends of the plurality of wires, wherein a first portion of the plurality of wires [[are]] comprise the plurality of wires being intertwined with each other, and the first portion of the plurality of wires having a first section extending from the first ends of the plurality of wires and ending at a first bend of approximately 180 degrees, a second section extending from the first bend and ending at a second bend of approximately 90 degrees, and a third section extending from the second section and ending at a junction with a second portion of the plurality of wires,  the second portion comprises the wires of the plurality of wires being [[are]] untwined from each other and the wires of the plurality of wires extending in predetermined directions, and wherein 

at least one swivel rotatably attached to each of the second ends of the plurality of wires, wherein the at least one swivel is able to freely oscillate and vibrate, and wherein the second end of each of the plurality of wires are formed into a closed loop and the at least one swivel is attached  each of the second ends of the plurality of wires via the closed loop;
a spinner blade attached to each of the at least one swivel 
at least one bead integrated at  adjacent [[at]] the second ends of the plurality of wires at the closed loops of the plurality of wires; and
a hook affixed to the head;
wherein the plurality of wires and the hook do not interface with each other within the head 

Cancelled claims 13-14.

Claim 17.  A fishing lure comprising:
	a lure body having a first end and a second end;
	a hook is attached to the second end of the lure body;
	a skirt attached to the second end of the lure body, wherein the hook is contained within the skirt;
	at least three wires each having a first end and a second end, wherein the first ends of the at least three wires are attached to the first end of the lure body, a first portion of the at least three wires are twisted about each other and the first portion of the at least three wires extend from the first ends of the at least three wires and have a first bend of approximately 180 degrees directed towards the lure body and a second bend of approximately 90 degrees directed away from the lure body, and a second portion of the at least three wires[[,]] wherein each of the at least three wires are untwisted from each other and separated from one another and extend in predetermined directions and the second end of each of the at least three wires is formed into a closed loop  second ends of the at least three wires are positioned relative to the lure body, wherein the at least three  with each other within the body, and wherein  at least three wires have 
	a swivel attached to each of the closed loops;
	a spinner attached to each of the swivels; and
	a bead attached adjacent each of the second ends of the at least three wires at the closed loops and another bead attached between the first and second portions of the wire

Claim 20.  The fishing lure of claim 1, wherein the first bend of approximately 180 degrees  second bend of approximately 90 degrees 

Claim 21.  The fishing lure of claim 17, wherein the first bend of approximately 180 degrees  second bend o approximately 90 degrees 



Claim 23.  The fishing lure of claim 1, further comprising at least one other bead freely attached to the second portion  wires of the plurality of wires, wherein the at least one other bead is able to move along the second portion of the at least one wire of the plurality of wires.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  added reference numbers --104A-- and --106A-- and their associated reference lines to FIG. 1 to properly denote the loops 104A and 106A.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.











Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose a fishing lure comprising wherein a first portion of the plurality of wires comprise the plurality of wires being intertwined with each other, wherein at a separation point between the first portion and the second portion, the second portion comprises the wires of the plurality of wires being untwined from each other and the wires of the plurality of wires extending in predetermined directions.
In regard to claim 17, the prior art of record does not disclose a fishing lure comprising a first portion of the at least three wires are twisted about each other, and a second portion of the at least three wires wherein each of the at least three wires are untwisted from each other and separated from one another and extend in predetermined directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA